                         UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF PENNSYLVANIA

ZACHERY ETKA,                                 :

                   Petitioner                 :   CIVIL ACTION NO. 3:17-0766

                   v                          :
                                                      (JUDGE MANNION)
BARRY SMITH                                   :

                   Respondents               :

                                         ORDER

          For the reasons set forth in the Memorandum of this date, IT IS

HEREBY ORDERED THAT:

          1.       The above captioned petition for writ of habeas corpus
                   is DENIED.

          2.       The Clerk of Court is directed to CLOSE this case.

          3.       There is no basis for the issuance of a Certificate of
                   Appealability. See 28 U.S.C. §2253(c).




                                              s/ Malachy E. Mannion
                                              MALACHY E. MANNION
                                              United States District Judge

Dated: December 2, 2019
17-0766-01-ORDER
